DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-12 are objected to because of the following informalities:  
Re claim 2, lines 1-2, the term “wherein the anti-microbial mesh includes: an anti-microbial mesh constructed at least partially from an anti-microbial material” should be corrected to “wherein the anti-microbial mesh is constructed at least partially from an anti-microbial material”; 
Re claim 3, lines 1-3, the term “wherein the anti-microbial mesh constructed at least partially of an anti-microbial material includes: an anti-microbial mesh constructed at least partially from an anti-microbial metal” should be corrected to “wherein the anti-microbial mesh material includes a metal”; 
Re claim 4, lines 1-4, the term “wherein the anti-microbial mesh constructed at least partially of an anti-microbial metal includes: an anti-microbial mesh constructed at least partially from a copper-containing material” should be corrected to “wherein the anti-microbial mesh metal material includes a copper-containing material”; 
Re claim 5, lines 1-3, the term “wherein the anti-microbial mesh constructed at least partially of a copper-containing material includes: an anti-microbial mesh consisting essentially of copper metal” should be corrected to “wherein the anti-microbial mesh metal material consists of essentially copper-containing material”; 
Re claim 6, lines 1-3, the term “wherein the anti-microbial mesh constructed at least partially of a copper-containing material includes: an anti-microbial mesh constructed at least partially from a copper alloy” should be corrected to “wherein the anti-microbial mesh metal material includes a copper alloy”; 
Re claim 7, lines 1-3, the term “wherein the anti-microbial mesh includes: an anti-microbial mesh including a substrate at least partially coated with an anti- microbial material” should be corrected to “wherein the anti-microbial mesh includes a substrate at least partially coated with an anti-microbial material”; 
Re claim 8, lines 1-3, the term “wherein the frame configured to at least partially receive a filter includes: a frame portion defining a recess configured to at partially receive the filter” should be corrected to “wherein the frame includes: a frame portion defining a recess configured to at least partially receive the filter”; 
Re claim 9, lines 1-2, the term “wherein the frame configured to at least partially receive a filter includes” should be corrected to “wherein the frame includes”; 
Re claim 10, lines 1-4, the term “wherein the first frame portion and the second frame portion include: a first frame portion defining a recess configured to at least partially receive both the filter and the second frame portion” should be corrected to “wherein the first frame portion defining a recess configured to at least partially receive both the filter and the second frame portion”; 
Re claim 10, line 1, the claim is currently depending on claim 8. However, based on the claimed limitations, it appears claim 10 should be depending on claim 9 instead. Thus, for purposes of prosecution, Examiner is taking that assumption. Appropriate correction is required.
Re claim 11, lines 1-3, the term “wherein the frame configured to at least partially receive a filter includes: a rectilinear frame supporting a substantially planar anti-microbial mesh” should be corrected to “wherein the frame includes: a rectilinear frame supporting anti-microbial mesh; wherein the mesh is substantially planar”; and
Re claim 12, lines 1-3, the term “wherein the frame configured to at least partially receive a filter includes: a frame supporting an at least partially cylindrical anti-microbial mesh” should be corrected to “wherein the mesh is at least partially cylindrical being supported by the frame”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 13 attempts to further cite that the system further comprises a filter; however, claim 1 as already recited that the frame is configured to receive a filter. Thus, claim 13 fails to further limit the subject matter of claim 1 upon which it depends .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10 and 12-13 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being clearly anticipated by Sheldon (US 2002/0102180 A1).
Re claim 1, Sheldon (‘180) discloses a system 10 (fig. 1) including: an anti-microbial mesh 18 (see 0025); and a frame (12, 14, 20) configured to at least partially receive a filter 16 (fig. 3) such that at least a portion of fluid (air 24) flow through the filter 16 interacts with the anti-microbial mesh 18 (again, see 0025-0026).
Re claims 2-6, Sheldon also explicitly teaches in par. 0027, wherein the anti-microbial material includes copper. Sheldon also teaches in par. 0027 that in the presence of oxygen, the copper mesh material will oxidize over a period of time to Cu2O and CuO. Thus, Sheldon clearly teaches also that the mesh material is also constructed of a copper alloy, as claimed in claim 6.
Re claims 8-10, Sheldon also teaches wherein the frame (12, 14, 20; see fig. 1 and par. 0025) configured to at least partially receive a filter 16 includes: a frame portion (12, 14, 20) defining a recess configured to at partially receive the filter 16; wherein the frame 12, 14, 20 includes: a first frame portion 12; and a second frame portion 14; and wherein the first frame portion 12 defining a recess configured to at least partially receive both the filter 16 and the second frame portion 14.
Re claims 12-13, Sheldon also teaches wherein the mesh 18 (fig. 1) is at least partially cylindrical being supported by the frame (12, 14, 20); and the system further comprises a filter 16 (fig. 3; 0025) configured to be received at least partially within the frame 12, 14, 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon (‘180) in view of KIM (KR-100858448 B1).
Re claim 7, Sheldon teaches the invention as essentially claimed except for wherein the anti-microbial mesh includes a substrate at least partially coated with an anti- microbial material. 
However, the patent application to KIM (‘448) teaches that it is conventional in the art of anti-microbial mesh filtration systems to provide such mesh material as a substrate (urethane mesh) that is at least partially coated with an anti-microbial material, such as copper or silver (see Abstract). 
Thus it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify the mesh of the system of Sheldon, such that the mesh includes a substrate that can be coated with an anti-microbial material, as clearly suggested and taught by KIM, in order to provide a similar performing filtration system based on the intended applications.
 Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon (‘180). 
Regarding claim 11, Sheldon discloses the invention but is silent regarding the design as claimed for the frame having a rectilinear shape for supporting a mesh that is substantially planar.  However, it would have been an obvious matter of design choice to provide a frame that has a shape of rectilinear for supporting a substantially planar mesh as claimed because it has been held that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final applications.  
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haslebacher (‘130), KIM (‘234), Gibbs (‘425), and Holland (‘052) all teach very similar anti-microbial filtration systems comprising rectilinear frame supporting anti-microbial mesh filter material that is substantially planar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747